Citation Nr: 1444349	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to July 1993, from November 1998 to April 1999, from August 1999 to March 2000, from February 2003 to February 2005, from September 2008 to November 2008, and from January 2009 to March 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The April 2011 rating decision granted service connection for chronic sinusitis and assigned a 0 percent rating, effective April 19, 2010.  The Veteran filed a notice of disagreement in May 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.  

In March 2012, the chronic sinusitis rating was increased to 10 percent in a March 2012 rating decision.  

The Board notes that it has reviewed both the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

The Veteran's sinusitis has not been manifested by three or more incapacitating episodes per year of requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes April 2010 and January 2011 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for sinusitis.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and available private medical records.  The RO was notified that there were no available Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo a QTC examination in May 2010 and a VA examination in April 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran is in receipt of a 10 percent rating for chronic sinusitis, effective April 19, 2010, under  38 C.F.R. § 4.97, Diagnostic Code 6513.  Diagnostic Code 6513 pertains to chronic maxillary sinusitis.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Formula for Sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to rate the severity of sinusitis, no matter the particular diagnosis.  Under the General Rating Formula for Sinusitis, a 0 percent rating is warranted for sinusitis detected by x-ray only.  A 10 percent rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Code 6513 (2013).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2013).

A May 2010 QTC examination report notes that the Veteran reported having sinus problems three times per year, each lasting for three weeks.  He was not incapacitated during episodes.  He experienced headaches.  He did not require antibiotic treatment lasting four to six weeks.  He reported interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, pain, and crusting.  The bone condition had never been infected.  He reported that he had not received any treatment.  Rhinitis was present and the examiner believed it to be allergic in origin because turbinates were boggy and whitish in color.  On examination no sinusitis was detected.  A May 2010 QTC examination radiology report notes mild mucosal thickening at the base of the right maxillary sinus.  Findings were consistent with chronic sinusitis.  The other paranasal sinuses were clear.  No air-fluid levels were seen to suggest acute sinusitis.  No significant bony abnormalities were identified.  There was no finding of bacterial rhinitis.  An impression of minimal chronic sinusitis was given.  

A May 2011 private medical record notes that the Veteran has been in treatment for intermittent severe nasal polyposis and secondary chronic sinusitis.

In his March 2012 substantive appeal, the Veteran reported that he conducts a saline flush of his sinuses daily and uses an intense steroidal cream four to five times per week in order to reduce episodes of incapacitating sinusitis and avoid additional surgery.  

The April 2012 VA examination report notes that the Veteran began to have inhalant allergies in the 1990s and had sinus surgery for chronic sinusitis and nasal polyps in 2000.  He has to be treated with antibiotics once per year for recurrent sinusitis.  He uses saline irrigation daily and budesonide inhalations to his nose every other day.  It was noted that his ethmoid and maxillary sinuses were affected and that he has episodes of sinusitis, but not near constant sinusitis.  Headaches, pain and tenderness of affected sinus, and purulent discharge or crusting were not noted.  He was estimated to have had one non-incapacitating episode of sinusitis characterized by headaches, pain and purulent discharge, or crusting in the past 12 months, and no incapacitating episodes requiring prolonged (four to six weeks) antibiotic treatment in the past 12 months.  The examiner noted that the Veteran had endoscopic surgery and has not had radical surgery.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted at any time during this appeal.  With respect to the 30 percent criteria, the May 2010 examination report indicates no more than three non-incapacitating episodes of sinusitis per year, while the April 2012 examination report notes none.  While the Veteran himself reported in March 2012 that he has to flush his sinuses and use intense steroidal cream to reduce incapacitating episodes, the April 2012 examination report's finding of no incapacitating episodes strongly suggests that the Veteran was not using the term "incapacitating" as defined by regulation (requiring bed rest and treatment by a physician).  Neither the Veteran's private physician nor the Veteran's VA medical records have contradicted the May 2010 and April 2012 examiners by suggesting that the Veteran has experienced three or more incapacitating episodes during 12-month period, or more than six non-incapacitating episodes during such time, as would be required for the 30 percent rating.  

The Board further finds that, in the absence of radical surgery or near-constant sinusitis (as reflected most recently in the April 2012 VA examination report), the criteria for a 50 percent rating are not satisfied.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an increased rating for chronic sinusitis must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected sinusitis adequately contemplate the level of impairment that is demonstrated in the evidence of record.  Significantly, the Board notes that the Veteran's complaints with respect to this claim focus on nasal obstruction and polyps, which are contemplated by the separate 30 percent rating that has been assigned for his allergic rhinitis, which is not on appeal at this time.  The disability in the case at hand, chronic sinusitis, is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


